UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-32470 Franklin Street Properties Corp. (Exact name of registrant as specified in its charter) Maryland 04-3578653 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 401 Edgewater Place, Suite 200 Wakefield, MA 01880-6210 (Address of principal executive offices)(Zip Code) (781) 557-1300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[ X ] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES[ X ] NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ X ] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q, Continued Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[] NO[ X ] The number of shares of common stock outstanding as of October 29, 2010 was 79,837,405. Franklin Street Properties Corp. Form 10-Q Quarterly Report September 30, 2010 Table of Contents Part I. Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Income for the three and nine months ended September30,2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September30,2010 and 2009 6 Condensed Consolidated Statements of Other Comprehensive Income for the three and nine months ended September 30, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements 8-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PartII. Other Information Item 1. Legal Proceedings 32 Item1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Franklin Street Properties Corp. Condensed Consolidated Balance Sheets (Unaudited) September30, December31, (in thousands, except share and par value amounts) Assets: Real estate assets: Land $ $ Buildings and improvements Fixtures and equipment Less accumulated depreciation Real estate assets, net Acquired real estate leases, less accumulated amortization of $22,344 and $34,592, respectively Investment in non-consolidated REITs Assets held for syndication, net - Cash and cash equivalents Restricted cash 55 Tenant rent receivables, less allowance for doubtful accounts of $1,540 and $620, respectively Straight-line rent receivable, less allowance for doubtful accounts of $700 and $100, respectively Prepaid expenses Related party mortgage loan receivable Other assets Office computers and furniture, net of accumulated depreciation of $450 and $1,233, respectively Deferred leasing commissions, net of accumulated amortization of $6,455, and $4,995, respectively Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Bank note payable $ $ Term loan payable Accounts payable and accrued expenses Accrued compensation Tenant security deposits Other liabilities: derivative termination value Acquired unfavorable real estate leases, less accumulated amortization of $2,824, and $2,492, respectively Total liabilities Commitments and contingencies Stockholders’ Equity: Preferred stock, $.0001 par value, 20,000,000 shares authorized, none issued or outstanding - - Common stock, $.0001 par value, 180,000,000 shares authorized, 79,837,405 and 79,680,705 shares issued and outstanding, respectively 8 8 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated distributions in excess of accumulated earnings ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Franklin Street Properties Corp. Condensed Consolidated Statements of Income (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, (in thousands, except per share amounts) Revenue: Rental $ Related party revenue: Syndication fees 20 - 39 Transaction fees 1 Management fees and interest income from loans Other 20 19 35 55 Total revenue Expenses: Real estate operating expenses Real estate taxes and insurance Depreciation and amortization Selling, general and administrative Commissions 16 8 Interest Total expenses Income before interest income, equity in earnings of non-consolidated REITs and taxes Interest income 4 16 21 88 Equity in earnings of non-consolidated REITs Income before taxes on income Income tax expense benefit ) Net income $ Weighted average number of shares outstanding, basic and diluted Net income per share, basic and diluted $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Franklin Street Properties Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Amortization of above market lease Equity in earnings of non-consolidated REITs ) ) Distributions from non-consolidated REITs Increase in bad debt reserve Changes in operating assets and liabilities: Restricted cash 5 Tenant rent receivables ) ) Straight-line rents, net ) ) Prepaid expenses and other assets, net ) ) Accounts payable and accrued expenses Accrued compensation ) ) Tenant security deposits ) Payment of deferred leasing commissions ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of real estate assets, office computers and furniture ) ) Investment in non-consolidated REITs (2
